—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the appeal is from an order of the Supreme Court, Kings County (R. Goldberg, J.), *547dated December 22, 1995, which granted the petitioner’s application.
Ordered that the order is reversed, as a matter of discretion, with costs, the petition is denied, and the proceeding is dismissed.
The Supreme Court improvidently exercised its discretion in granting the petitioner’s application for leave to serve a late notice of claim. The petitioner did not move for leave to serve a late notice of claim until 14 months after the date of the accident, which was several months after the City of New York had rejected the notice of claim as untimely. Under the circumstances, this delay would substantially prejudice the City in maintaining its defense on the merits (see, General Municipal Law § 50-e [5]; see also, Pantelup v City of New York, 176 AD2d 932). Mangano, P. J., Rosenblatt, Copertino and Krausman, JJ., concur.